Citation Nr: 0602802	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for visual impairment 
as residual of eye injury.

2.  Entitlement to service connection for a left knee 
disability.		

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1977 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has reviewed the claims file and determined that 
prior to adjudicating the veteran's claims, further 
development is necessary.  VA has a further duty to assist 
the veteran in developing his claims on appeal.  The record 
indicates there are pertinent medical records outstanding 
from VA.

At the time of a November 2005 Travel Board hearing before 
the undersigned, the veteran testified and indicated that he 
received treatment in 2002 at the Dallas, Texas VA Medical 
Center for his claimed left and right knee disorders.  

Review of the claims file shows that it does not contain any 
VA-or non-VA-medical records following service.  Review of 
the claims file also indicates that the RO has not sought the 
VA medical records indicated to be at the Dallas, Texas VA 
Medical Center.  The Board concludes that the RO should 
request any VA medical records from the Texas VA Medical 
Center, especially as reported, all medical records of 
treatment between March and June 2002.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Prior to the Board's adjudication of the 
veteran's claim, the RO should obtain any existing VA 
records.

The Board notes that the veteran has testified that in 1982 
he was involved in an automobile accident in which his left 
eye and left knee were injured, and that these injuries 
resulted in current left eye visual impairment and left knee 
disability.  He maintains that he has a right knee disability 
which is secondary to the left knee disability due to 
overcompensating for the left knee condition.  Service 
medical records show that during service the veteran was seen 
after a motor vehicle accident for treatment for multiple 
lacerations of the left forehead and left upper eyelid, and 
of the left orbit; and for left knee soft tissue injury.  A 
hospital narrative summary at that time noted that vision was 
20/20 in the right eye, and 20/25 in the left eye.  Other 
findings were basically normal, except for lacerations of the 
upper eyelid on the left side involving the lid margin and 
also the orbit.

Lay evidence is competent to establish features or symptoms 
of an injury or illness, and competent to report 
symptomatology that comes to him through his senses. Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the veteran 
asserted that he currently has left eye visual impairment and 
left knee symptomatology as a result of his in-service 
injury; and right knee symptomatology secondary to the 
claimed left knee disorder.  The Board finds that the 
veteran's testimony of his continuing problems with his 
vision and knees, is competent lay evidence of persistent or 
recurrent symptomatology.  See 38 U.S.C.A. § 5103A; see also 
Layno v. Brown, 6 Vet. App 465 (1994).

However, as the veteran has not been shown to be a medical 
expert, his statements and testimony regarding matters of 
medical diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, a medical expert is required to answer the 
question of whether or not the veteran's perceived left eye 
and left and right knee symptomatology constitute 
disabilities; and if so, whether they are etiologically 
linked to an incident in service.  There are no medical 
opinions of record addressing the issues of whether any 
current left eye visual impairment or knee disorders are 
linked to service.  

Therefore, in summary, as decisions of the Board must be 
based on all of the evidence that is known to be available, 
the RO must obtain all treatment records relevant to the 
claimed conditions prior to further adjudication of the 
claims.  See 38 U.S.C. § 5103A (West 2002 & Supp. 2005); Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995).  

Subsequent to obtaining any existing VA medical records at 
the Dallas, Texas VA Medical Center, the RO should arrange 
for a contemporaneous and thorough VA examination and medical 
opinion to be conducted to assist in clarifying the nature 
and etiology of any claimed left eye and bilateral knee 
disabilities.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

With respect to the claimed left eye visual impairment 
disability, the Board notes that congenital or developmental 
defects such as refractive errors of the eye are not usually 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9 (2005); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996).  However, see VAOPGCPREC 82-90 
(July 18, 1990) (in which the VA Office of General Counsel 
held that service connection may be granted for a congenital 
disorder on the basis of in-service aggravation).  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should obtain any relevant VA 
medical records, to specifically include 
any VA medical records of treatment at 
the Dallas, Texas VA Medical Center 
between approximately March and June 
2002.  Any records obtained should be 
associated with the claims folders.

2.  The RO should schedule the veteran 
for relevant appropriate VA examinations 
to determine the nature and etiology of 
any left eye visual impairment disorder 
or bilateral knee disorders.  

For each respective examination, all 
studies deemed appropriate in the medical 
opinion of the examiners should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiners, who 
should review the entire claims folder in 
conjunction with the respective 
examinations.  This fact should be so 
indicated in the examination reports.  
The rationale for any opinion expressed 
should be included in the examination 
report.  If the eye or knee examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
that examiner should explain why it is 
not feasible to respond.

a.  Eye Examination-specifically the eye 
examiner should provide opinions as to 
(1) whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any diagnosed current 
left eye disability is the result of 
disease or injury in service to include 
an injury of record in September 1981; 
and 

(2) if the veteran has a left eye 
condition which constitutes a congenital 
or developmental defect such as 
refractive error of the left eye, then, 
is it at least as likely as not (that is, 
a probability of 50 percent or better) 
that did such defect(s) permanently 
worsened during service beyond natural 
progression of the underlying disease?

b.  Knee Examiner-specifically, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any diagnosed current left 
or right knee disability is the result of 
disease or injury in service; proximately 
due to, the result of, or increased by, a 
service-connected disease or injury; or 
in the case of arthritis, began within 
one year of discharge from service.   

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims for service 
connection for visual impairment as a  
residual of eye injury; a left knee 
disability; and a right knee disability.  
If the determination remains unfavorable 
to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


